In a proceeding pursuant to CPLR article 75 to stay arbitration, the petitioner appeals from an order of the Supreme Court, Orange County (Slobod, J.), dated January 22, 1998, which denied the petition and dismissed the proceeding.
Ordered that the order is reversed, with costs, and the petition is granted.
Parties will not be held to have chosen arbitration as the forum for the resolution of their disputes in the absence of an express, unequivocal agreement to that effect. Absent such an explicit commitment, neither party may be compelled to arbitrate (see, Matter of Waldron [Goddess], 61 NY2d 181; Matter of Acting Supt. of Schools of Liverpool Cent. School Dist. [United Liverpool Faculty Assn.], 42 NY2d 509, 512). In addition, parties can, by agreement, exclude certain issues from arbitration by stating such exclusion in the plain language of their contract (see, Matter of County of Rockland [Primiano Constr. Co.], 51 NY2d 1; Matter of Riccardi [Modern Silver Linen Supply Co.], 36 NY2d 945). Upon our review of the agree*426ment at issue, we find that there was no express, unequivocal agreement to arbitrate the respondent’s claims. Bracken, J. P., Ritter, Copertino, Santucci and Altman, JJ., concur.